tcmemo_2006_193 united_states tax_court kai h and susanna lee petitioners v commissioner of internal revenue respondent ulysses k and jane lee petitioners v commissioner of internal revenue respondent docket nos filed date roger adams for petitioners john d faucher for respondent memorandum findings_of_fact and opinion holmes judge in and ulysses lee was a full- time employee of the irs his brother kai worked as a doctor and professor and ran several other businesses one of these businesses was lee brothers investments a real_estate investment_partnership that kai and ulysses ran together and which owned a house and two small apartment buildings in and lee brothers investments and the brothers’ other real_estate investments ran up big albeit noncash losses the commissioner argues that these losses were passive and so may not be used by the lees to offset their other income findings_of_fact the lee brothers were born in china and moved to honolulu in both later moved to the mainland they were california residents when they filed their petitions and started families of their own the lees are well educated ulysses earned a bachelor’s degree in accounting and a master’s in business administration kai earned bachelor’s and master’s degrees in nuclear engineering and another master’s degree and a doctorate in medical physics during and kai worked full time as a professor of radiology under a joint appointment at the university of southern california and the los angeles county medical center kai also co-owned and operated beginning in positron emission tomography management services llc a medical diagnostic facility kai lee ph d inc a consulting service and invested in a few real_estate ventures with members of his family ulysses lee was a full-time examiner at the irs and he also invested in real_estate the brothers are equal partners in lee brothers investments a partnership that owned three rental properties--one single- family home and a five-unit apartment building in southern california and another small apartment building in hawaii outside this partnership kai lee owns three other rental properties two single-family homes and a three-unit apartment building and ulysses owns one other rental property a four- unit apartment building these properties produced losses largely from depreciation which the lees reported on their returns the commissioner disallowed the losses and added accuracy- related penalties to the resulting deficiencies for both years and both brothers the lees filed timely petitions and the cases were consolidated and tried together in los angeles a passive_activity_losses opinion the focus of the trial was on whether the challenged losses were deductible the code allows taxpayers to deduct most business and investment_expenses under sec_162 and sec_212 however sec_469 limits these deductions when they arise from passive activities sec_469 defines passive unless otherwise indicated section references are to the internal_revenue_code as in effect for the years at issue and the rule reference is to the tax_court rules_of_practice and procedure activities as including rental activities the notice_of_deficiency that the commissioner sent the lees disallowed their losses from lee brothers investments and their other real_estate ventures because the commissioner concluded that they were all rental_real_estate_activities and so per se passive the commissioner also reduced the size of the depreciation expenses that the lees had taken on two of their properties because they had used a 10-year useful_life rather than the 5-year life clearly required_by_law the lees had no good reason for having done this and conceded the issue before trial the trial focused on whether the brothers’ work on their rental real_estate qualified them for an exception to the code’s characterization of rental activities as passive the exception that they aimed for is sec_469 and it applies if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements there are a few elements to this exception about which there is no dispute first for both years and in both cases this exception will either be met or not by the services performed by the brothers themselves--both filed joint returns but their wives did no work in the real_estate business and there is likewise no dispute that lee brothers investments and their other properties qualify as a real_property_trade_or_business -- renting to tenants is included in the statutory definition of the term see sec_469 finally we assume that both the brothers lee were material participants in their real_estate ventures that distills the case into one that turns on a single issue --whether or not each lee brother worked more than half his total time providing personal services performed in trades_or_businesses on their real_estate business the burden_of_proof on this issue lies with the lees the method of proof set out in sec_1_469-5t temporary income_tax regs fed reg date is quite lenient letting taxpayers prove their time spent by any reasonable means reasonable means are not limited to contemporaneous daily time reports logs or similar documents the lees argued that the burden_of_proof should be shifted to the commissioner under sec_7491 we find however that they failed to cooperate fully with the irs during the audit and irs appeals process by failing to cooperate with the irs’s reasonable requests for information interviews and documents see sec_7491 we also decide this case after weighing the evidence using a preponderance-of-the-evidence standard not on the basis of the initial allocation of proof but include the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id see mowafi v commissioner tcmemo_2001_111 but despite its apparent leniency this section of the regulations does not require us to believe a ballpark guesstimate of the time spent on different activities carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 the lees tried to prove their cases with time logs these were not contemporaneous logs though but reconstructions based on each brother’s personal experience and a smattering of the partnership’s records from and according to the lees they worked enormously long hours on their real_estate business kai claimed to rack up big_number hours in and big_number hours in and ulysses worked only a little less--reporting on his logs that he spent big_number hours in and big_number hours in working with his brother on these small properties we do not find these logs or the testimony accompanying them credible the credibility problems begin with the fact which we already noted that both brothers had full-time salaried jobs during and 2000--kai as a professor of radiology and ulysses as an irs examiner kai also worked for his own corporation as a consultant and in founded and began working for positron the credibility problems grew when the commissioner introduced time logs that each brother produced to the irs during audit and pretrial preparation kai submitted his first log at his appeals_conference with the irs ulysses produced logs for both years at his irs audit a side-by-side comparison shows first log to irs log introduced at trial kai ulysses - - n a - - - - - - if the brothers are to be believed they each discovered more than a thousand missing hours for each year between the time of the audit and the time of trial but the logs introduced at trial are packed with too much exaggeration to be believed here are a few examples from ulysses’ hours each year to close the books and prepare information about the partnership for he and his brother to use in completing their tax returns hours in preparing for an irs audit because the partnership’s records were in such disarray despite hi sec_280 hours of work in closing the books the audit of the returns of course did not actually take place in hours to replace four miniblinds in one of the apartments hours to paint another and hours to install a new toilet in a third and here are a few from kai’s hours in to show a single vacant apartment to prospective tenants hours of answering calls from prospective tenants in both years hours to wrap coins from laundry machines in one of the apartment buildings but because the brothers had to show not only the time they spent on partnership business but that it was greater than the time they spent on other jobs the exaggeration in their logs of real_estate work was matched by understatements of time spent at their full-time jobs ulysses calculated his hours spent working for the irs by deducting his sick leave and vacation from a full- time schedule but the commissioner introduced time and attendance records from the irs showing that ulysses hadn’t used all his available sick and annual leave this forced him to take the dubious position that he routinely filled in his own time- and-attendance records inaccurately kai lee’s testimony on this point was no better he swore that he worked for the corporation that he owned--a corporation that produced more than dollar_figure in gross_receipts for both years --only hours in and hours in he likewise claimed to have spent only hours working for positron the diagnostic facility that he owned and operated but when during the exam process he argued that positron was not a passive_activity he told the appeals officer that he spent at least hours each week on that job and he must have been convincing--the commissioner conceded this issue the credibility of the brothers’ testimony was undermined even when it touched on other areas for instance when asked on cross-examination whether he knew anything about what an irs appeals officer does kai lee responded i don’t know any irs people his brother ulysses who had just retired from his career as an irs examiner was sitting at petitioners’ table with him at the time we conclude from all this that the lee brothers’ claims about the number of hours they worked are not credible they are nothing more than post-event ballpark guesstimates and in these cases not really in the ballpark at all we must find neither lee met the test for either year for being considered a real_estate_professional their real_estate losses were passive b sec_6662 the brothers also contest the commissioner’s determination to impose an accuracy-related_penalty under sec_6662 the commissioner gives two reasons to support his determination the first is negligence the regulation defines negligence as not making a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly negligence is strongly indicated where-- ii a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs our finding on reasonableness is strongly influenced by the experience knowledge and education of the taxpayers involved see pratt v commissioner tcmemo_2002_279 considering that ulysses worked as an irs examiner and his brother kai was highly educated and a long-time real_estate investor the lees can hardly argue that they made a reasonable attempt to comply with the code or exercise ordinary and reasonable care in preparing their returns--either in picking a depreciable life for two of the properties out of thin air or in figuring out whether they met the definition of real_estate_professional in sec_469 before they filed their returns ulysses could have easily sought advice on passive activities or the taxation of rental activities from one of his colleagues if he didn’t feel confident in his own knowledge of the code and regulations the brothers--remarkably sophisticated in tax law and business and quite well educated--were also unable to point to any substantial_authority or evidence of good_faith reliance on the advice of an attorney or accountant cf 469_us_241 sec_6662 provides another ground for sustaining the penalty it penalizes a substantial_understatement defined as one that is the greater of ten percent of the tax required to be shown on the return or dollar_figure the understatements on the brothers’ returns meet this definition for both years to reflect concessions and settlements on other issues though decisions will be entered under rule
